Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 1 of 11 PageID 445




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 ZSR PATLAYICI SANAYI A.S.,

                   Plaintiff,

 v.                                                          Case No.: 2:19-cv-864-FtM-38MRM

 SARAC DISTRIBUTORS LLC,
 YAVEX LLC and MATTHEW
 SARAC,

                 Defendants.
                                                  /

                                       OPINION AND ORDER1

         Before the Court is Plaintiff ZSR Patlayici Sanayi A.S.’s Motion to Dismiss Certain

 of Defendants’ Amended Counterclaims and to Strike Certain of Defendants’ Amended

 Affirmative Defenses2 (Doc. 49), and Defendants Sarac Distributors LLC, Yavex LLC, and

 Matthew Sarac’s (together “Sarac”) Response in Opposition (Doc. 52). For the below

 reasons, the Motion to Dismiss is denied and the Motion to Strike is granted in part and

 denied in part.




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.

 2Although Plaintiff improperly included two motions within one filing, because the Court is looking at the
 entirety of Doc. 47 (the Answer, Amended Affirmative Defenses, and Counterclaim), it will consider the
 hybrid filing in this instance. In the future, each motion must include only one basis for relief.
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 2 of 11 PageID 446




                                            BACKGROUND3

         This is a breach of contract dispute between firearm distributors. Although Plaintiff

 moves to dismiss the Counterclaims (Doc. 47), it is helpful to the Court’s discussion to

 recount the factual allegations of the Amended Complaint (Doc. 39). Sarac bought guns

 and ammo from a Turkish company called Yavaşçalar A.S. (“YAS”). But Sarac never

 paid off the balance he owed. In June 2016, Sarac and YAS made an oral agreement on

 the amount due (about $1.6 million). And they worked out a payment schedule for that

 sum, with Sarac to pay in full by the end of 2017. In exchange, YAS did not sue. While

 Sarac paid $300,000 under the agreement, he refused to pay the rest.

         The June 2016 agreement is the basis of this case. ZSR is YAS’ successor in

 interest to the agreement. And in the Amended Complaint, ZSR sues for (1) breach of

 contract; and (2) promissory estoppel. (Doc. 39).

         Sarac says it didn’t pay YAS because the “Yavex” brand ammunition YAS

 manufactured was shoddy, as in, not manufactured to industry quality standards,

 impacting its value, desirability, and salability in the United States. As a result, U.S.

 customers, including certain large ammunition manufacturers and retailers with whom

 Sarac regularly conducted business, elected not to purchase the ammunition, delayed

 their purchase, or required Sarac distributors to provide free samples for testing. Some

 even elected to cease conducting business with Sarac distributors. Sarac was then left

 with no choice but to sell the ammunition at a discount, causing them to suffer financial

 loss and harm to their reputation and crippling their efforts to pursue other business



 3 These are the facts pled in the Amended Complaint (Doc. 39) and Counterclaim (Doc. 47), which the
 Court accepts as true at this time. Chandler v. Sec’y of Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99 (11th
 Cir. 2012).




                                                      2
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 3 of 11 PageID 447




 ventures. To make matters worse, YAS unlawfully shipped the Yavex brand ammunition

 in Yavex USA boxes to terroristic nations and groups, which was reported by various

 news agencies. Additionally, the owner and founder of YAS was arrested as part of an

 unsuccessful coup attempt in Turkey and his company was seized by the Turkish

 government. Because of this negative publicity, Sarac received backlash and further

 harm to its reputation and inability to sell its products.

        On May 28, 2020, Sarac filed a three-count Amended Counterclaim, suing ZSR

 for (1) tortious interference with existing contracts; (2) tortious interference with

 advantageous business relationships; and (3) breach of implied warranty of

 merchantability in violation of Fla. Stat. § 672.314. (Doc. 47). Plaintiff moves to dismiss

 Counts 1 and 2 under Fed. Rs. Civ. P. 12(b)(2) and 12(b)(6) and strike certain affirmative

 defenses under Fed. R. Civ. P. 12(f) as insufficiently pled or redundant.

                                         DISCUSSION

        A. Rule 12(b)(6) Motion to Dismiss

                   1. Standard

        A motion to dismiss a counterclaim under Rule 12(b)(6) “is evaluated in the same

 manner as a motion to dismiss a complaint.” Whitney Info. Network, Inc. v. Gagnon, 353

 F. Supp. 2d 1208, 1210 (M.D. Fla. 2005) (citation omitted). A pleading must contain “a

 short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

 R. Civ. P. 8(a)(2). A defendant can attack such a pleading under Rule 12(b)(6) by arguing

 it fails to state a claim upon which relief can be granted.

        To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft




                                                3
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 4 of 11 PageID 448




 v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when the complaint’s

 factual content allows the court to draw a reasonable inference that the defendant is liable

 for the alleged misconduct. Id. A party must plead more than “labels and conclusions,

 and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). And when deciding a motion

 to dismiss, the court must accept all factual allegations in the counterclaim as true and

 view them in a light most favorable to the counter-plaintiff. Ashcroft, 556 U.S. at 679.

                   2. Analysis

         ZSR moves to dismiss the tortious interference counterclaims because they do not

 allege a specific contract or business relationship that ZSR allegedly interfered. The

 relationships alleged in Counts 1 and 2 that ZSR was aware of were: “contractual and/or

 business relationships between Defendants and ongoing relationships with purchasers of

 ‘Yavex’ brand ammunition, including certain large ammunition manufacturers and

 retailers in the U.S. to whom Defendants regularly sold ammunition and previously sold

 the ‘Yavex’ brand ammunition” (Doc. 47 at ¶ 104) and “ongoing advantageous business

 relationships with purchasers of ammunition in the United States, including certain large

 ammunition manufacturers and retailers” (Doc. 47 at ¶ 114). Further, under Count 2,

 Sarac alleges that ZSR’s actions have caused “real and identifiable purchasers . . . to

 decline a sales contract, refuse to purchase the ammunition, and caused existing

 purchasers of Yavex ammunition to decline additional sales contracts.” (Doc. 47 at ¶

 117).

         To state a claim for tortious interference, a plaintiff must allege “(1) the existence

 of a business relationship [contract] that affords the plaintiff existing or prospective legal




                                               4
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 5 of 11 PageID 449




 rights; (2) the defendant’s knowledge of the business relationship [contract]; (3) the

 defendant’s intentional and unjustified interference with the relationship [contract]; and (4)

 damage to the plaintiff.” Int’l Sales & Serv., Inc. v. Austral Insulated Prod., Inc., 262 F.3d

 1152, 1154 (11th Cir. 2001). ZSR asserts that Sarac fails on the first element. Sarac

 responds that there are sufficient factual allegations to allow the Court to infer at the

 Motion to Dismiss stage that there exist business and contractual relationships that afford

 Sarac legal rights.

         As to the first element, under Florida law4 “[a] protected business relationship need

 not be evidenced by an enforceable contract.” Ethan Allen, Inc. v. Georgetown Manor,

 Inc., 647 So. 2d 812, 814 (Fla. 1994). However, the business relationship must at least

 afford existing or prospective legal rights to the parties and embody “an actual and

 identifiable understanding” that the parties will do business together. Id. at 815.

 Accordingly, although a business's relationship with a past customer is not a protected

 relationship, an ongoing relationship with a current customer or a potential relationship

 with a future customer may be protected. See id. at 815 & n.1; Magre v. Charles, 729

 So.2d 440, 444 (Fla. Dist. Ct. App. 1999). A business’s relationship with the general

 public is not protected; instead, the asserted relationship must be with an identifiable

 consumer. Hill Dermaceuticals, Inc. v. Anthem, Inc., 228 F. Supp. 3d 1292, 1301 (M.D.

 Fla. 2017) (citing N. Am. Van Lines, Inc. v. Ferguson Transp., Inc., 639 So. 2d 32, 33

 (Fla. Dist. Ct. App. 1994), aff’d, 687 So. 2d 821 (Fla. 1996)).




 4 While sitting in diversity, the Court applies “the substantive law of the forum state, in this case Florida,
 alongside federal procedural law.” Global Quest, LLC v. Horizon Yachts Inc., 849 F.3d 1022, 1027 (11th
 Cir. 2017) (citation omitted). The parties appear to agree Florida law applies.




                                                       5
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 6 of 11 PageID 450




        Although a close call, drawing all reasonable inferences in Sarac’s favor, the Court

 finds that the claims for tortious interference are plausible alleged as the factual content

 allows the Court to draw a reasonable inference that ZSR is liable for the alleged

 misconduct. Sarac alleges that ZSR interfered with ongoing relationships and contracts

 that ZSR had with identifiable purchasers, which the Court accepts as true. Of course,

 Sarac “may not recover, in a tortious interference with a business relationship tort action,

 damages where the ‘relationship’ is based on speculation regarding future sales to past

 customers.” Ethan Allen, 647 So. 2d at 815. If discovery reveals that there are in fact no

 relationships with actual and identifiable consumers for which Sarac may recover

 damages, or they are otherwise speculative, the Court assumes that Sarac will abandon

 its tortious interference counterclaims. ZSR may also argue these points at the summary

 judgment stage. But the Motion to Dismiss is denied.

        Alternatively, ZSR argues that those portions of Counts 1 and 2 premised on

 alleged defects in the ammunition should be dismissed under the economic loss rule.

 “The economic loss rule is a judicially created doctrine that sets forth the circumstances

 under which a tort action is prohibited if the only damages suffered are economic losses.”

 Tiara Condo. Ass'n, Inc. v. Marsh & McLennan Cos., Inc., 110 So. 3d 399, 401 (Fla.

 2013). In Florida, the economic loss rule is applicable only to products liability cases. Id.

 at 407. Since the Counterclaim does not allege a products liability claim, the economic

 loss rule does not bar the claims.

        B. Rule 12(b)(2) Personal Jurisdiction Motion to Dismiss

        ZSR next argues that the Court should dismiss the portions of the tortious

 interference counterclaims for lack of personal jurisdiction that are premised on




                                              6
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 7 of 11 PageID 451




 allegations of “illegal” arms shipments and the Turkish authorities’ arrest of YAS’ founder.

 ZSR argues that because these actions were not committed (and at most caused indirect

 harm) in Florida, the Court lacks personal jurisdiction. However, ZSR points the Court to

 no authority (let alone controlling authority) for the proposition that the Court can dismiss

 portions of a counterclaim for lack of personal jurisdiction. A personal jurisdiction analysis

 turns on whether the Court has personal jurisdiction over the claims asserted against a

 counter-defendant, not only portions of those claims. In sum, a motion to dismiss for lack

 of personal jurisdiction is not a basis for throwing out portions of the counterclaim that do

 not support personal jurisdiction.

        C. Motion to Strike Affirmative Defenses

        ZSR moves to strike certain affirmative defenses under Fed. R. Civ. P. 12(f) as

 insufficiently pled or redundant. The Federal Rules of Civil Procedure require a defendant

 to “affirmatively state any avoidance or affirmative defense.” Fed. R. Civ. P. 8(c). “An

 affirmative defense is generally a defense that, if established, requires judgment for the

 defendant even if the plaintiff can prove his case by a preponderance of the evidence.”

 Wright v. Southland Corp., 187 F.3d 1287, 1303 (11th Cir. 1999). Pursuant to Rule 12(f),

 courts may strike “insufficient defense[s]” from a pleading upon a motion so requesting,

 or sua sponte. Fed. R. Civ. P. 12(f). Though motions to strike are permitted, they are

 considered a “drastic remedy, which is disfavored by the courts and will usually be denied”

 except under certain circumstances. Thompson v. Kindred Nursing Centers E., LLC, 211

 F. Supp. 2d 1345, 1348 (M.D. Fla. 2002).

        Compliance with Rule 8(c) requires a defendant to set forth “some facts

 establishing a nexus between the elements of an affirmative defense and the allegations




                                               7
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 8 of 11 PageID 452




 in the complaint,” so as to provide the plaintiff fair notice of the grounds upon which the

 defense rests. PK Studios, Inc. v. R.L.R. Invs., LLC, No. 2:15-cv-389-FTM-99CM, 2016

 WL 4529323, at *2 (M.D. Fla. Aug. 30, 2016) (quoting Daley v. Scott, No: 2:15-cv-269-

 FtM-29DNF, 2016 WL 3517697, at *3 (M.D. Fla. June 28, 2016)). Boilerplate pleading –

 that is, merely listing the name of the affirmative defense without providing any supporting

 facts – is insufficient to satisfy Rule 8(c), because it does not provide a plaintiff adequate

 grounds to rebut or properly litigate the defense. Grant v. Preferred Research, Inc., 885

 F.2d 795, 797 (11th Cir. 1989); Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th Cir.

 1988)).

                   1. Redundancy (Affirmative Defenses 3, 8, 12, 15, 24, 25, 26)

           ZSR seeks to strike Affirmative Defenses 3, 8, 12, 15, 24, 25, and 26 because they

 are redundant of other affirmative defenses based on the same factual allegations. The

 Court has reviewed each of the affirmative defenses and finds that Affirmative Defenses

 3, 8, 24, 25, and 26 will be stricken, but denies the request to strike Affirmative Defenses

 12 and 15.

           ZSR groups Affirmative Defenses 24-265 together, arguing that they are redundant

 of Affirmative Defense 23, each asserting that ZSR did not legally and properly obtain the

 rights and interest in YAS. Defendants agree to withdraw Affirmative Defenses 25, and

 the Court finds that Affirmative Defense 26 is redundant of 23. However, Affirmative

 Defense 24, which alleges that ZSR lacks standing to pursue this action, deserves further

 discussion.




 5   Defendants agree to withdraw Affirmative Defense 25.




                                                     8
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 9 of 11 PageID 453




           Affirmative Defense 24 states in its entirety: “Plaintiff lacks standing to pursue this

 action. Sarac assert that since ZSR did not legally and properly obtain rights to, and

 interest in, Yavascalar A.S., it lacks standing to bring this action.” (Doc. 47 at 32). Lack

 of standing is not an affirmative defense, but rather is a matter implicating the court’s

 subject matter jurisdiction over an action. Nat’l Parks Conservation Ass’n v. Norton, 324

 F.3d 1229, 1242 (11th Cir. 2003). Therefore, the Court will strike Affirmative Defense 24,

 but because standing “must be addressed as a threshold matter,” the Court directs Sarac

 to file a motion to dismiss for lack of standing as soon as it has enough facts to support

 such a claim. Right now, the Court only has a barebones allegation that ZSR improperly

 acquired YAS and its potential legal claims.

                   2. Sufficiency of the Pleading (Affirmative Defenses 5, 7, 9, 10, 15, and
                      17)

           ZSR takes issue with the sufficiency of Affirmative Defenses 5, 76, 9, 10, 15, and

 17, arguing that they contain inadequate factual support. The Court has reviewed each

 of the affirmative defenses and finds that they are proper and adequately pled to place

 ZSR on notice of Defendants argument and position for each defense, with the exception

 of Affirmative Defense 9, which alleges that ZSR’s claims are barred, in whole or in part,

 by its own defaults and breaches of contract, directly or through YAS. The Court agrees

 that Sarac does not adequately allege what contracts ZSR allegedly defaulted on

 breached to put them on notice as to what Sarac will argue. Therefore, the Court will

 strike Affirmative Defense 9. However, the Court will not strike affirmative defenses 5, 7,

 10, 15, and 17 for sufficiency of the pleading prior to the conclusion of discovery.




 6   Defendants agree to withdraw the res judicata portion of Affirmative Defense 7.




                                                       9
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 10 of 11 PageID 454




                   3. Denials (Affirmative Defenses 18-22)

            ZSR argues that the Court should strike Affirmative Defenses 18-22 because they

 are not affirmative defenses, but instead, improper attacks on ZSR’s prima facie case.

 These defenses are:

        •   No. 18 – Plaintiff cannot establish one or more elements of its claim for breach of
            contract and/or promissory estoppel.

        •   No. 19 – There is no evidence of any bases for piercing the corporate veil.

        •   No. 20 – Plaintiff cannot demonstrate any element of reasonable reliance by
            Plaintiff on Defendants’ conduct that would indicate any basis for piercing the
            corporate veil.

        •   No. 21 – Plaintiff has failed to allege and cannot show any causal connection.

        •   No. 22 – Plaintiff has failed to establish that Defendants made a promise that was
            clear and unambiguous in its terms, and reasonably relied upon by Plaintiff, to
            supports its promissory estoppel claim.7

            The Court agrees that these are not proper affirmative defense but are more akin

 to a denial of ZSR’s right to proceed with the litigation of this case and a denial that ZSR

 suffered any damages. Affirmative Defenses 18-21 are therefore stricken. See Wright,

 187 F.3d at 1303 (“An affirmative defense is generally a defense that, if established,

 requires judgment for the defendant even if the plaintiff can prove his case by a

 preponderance of the evidence.”).

                   4. Affirmative Defense 27

            Finally, ZSR moves to strike Affirmative Defense 27, which asserts that “Plaintiff’s

 Complaint should be dismissed due to improper reliance on confidential settlement

 communications” because the Court already rejects this argument in its previous Opinion




 7   Defendants agree to withdraw Affirmative Defense 22.




                                                    10
Case 2:19-cv-00864-SPC-MRM Document 53 Filed 07/10/20 Page 11 of 11 PageID 455




 and Order (Doc. 37). However, this is a “general” defense properly raised in a Rule 12(b)

 motion, not “affirmative” defenses to be asserted in a responsive pleading. See In re

 Rawson Food Serv., Inc., 846 F.2d 1343, 1349 & n.9 (11th Cir. 1988). Accordingly, the

 Court grants ZSR’s request to strike this defense.

       Accordingly, it is now

       ORDERED:

       Plaintiff ZSR Patlayici Sanayi A.S.’s Motion to Dismiss Certain of Defendants’

 Amended Counterclaims and to Strike Certain of Defendants’ Amended Affirmative

 Defenses (Doc. 49) is GRANTED IN PART AND DENIED IN PART.

       1. The Motion to Dismiss for Failure to State a Claim and Lack of Personal

           Jurisdiction is DENIED.

       2. The Motion to Strike is GRANTED IN PART AND DENIED IN PART.

           Affirmative Defenses 3, 8, 9, and 18-27 are stricken.    Affirmative Defenses

           22, 25, and the res judicata portion of Affirmative Defense 7, are deemed

           withdrawn.

       DONE and ORDERED in Fort Myers, Florida this 10th day of July, 2020.




 Copies: All Parties of Record




                                            11
